
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1



SUMMARY OF ARRANGEMENT BETWEEN THE COMPANY
AND PHILIP B. KEENAN


        In February 2002, the Compensation Committee of the Board of Directors
of Polycom, Inc. (the "Company") approved a loan of $1,000,000 to Philip B.
Keenan, the Senior Vice President, Worldwide Sales and Marketing of the Company,
in order to assist Mr. Keenan with purchasing a residence upon his relocation to
the Company's executive offices in California. This loan was ratified by the
Company's Board of Directors.

        As of the filing date of this Quarterly Report on Form 10-Q, the
documents relating to this loan had not been finalized and the loan had not been
made.

        The following are the principal terms of the Company's loan to
Mr. Keenan. The Company would loan Mr. Keenan the aggregate principal amount of
$1,000,000; the loan would be interest free and secured by a deed of trust
encumbering the residence purchased by Mr. Keenan; Mr. Keenan would repay the
amounts outstanding under the loan in seven years; and the entire unpaid
principal amount of the loan would be due and payable at maturity, upon default,
or one hundred and twenty (120) days following the termination of Mr. Keenan's
employment with the Company for any reason. The Company would compensate
Mr. Keenan for any imputed income on the loan.

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.1



SUMMARY OF ARRANGEMENT BETWEEN THE COMPANY AND PHILIP B. KEENAN
